08-6128-ag
         Duarte v. Holder



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of February, two thousand fourteen.
 5
 6       PRESENT:
 7                Peter W. Hall,
 8                Debra Ann Livingston,
 9                Denny Chin,
10                     Circuit Judges.
11       _______________________________________
12
13       Ramon Antonio DUARTE-CERI,
14                Petitioner,
15
16                          v.                                  08-6128
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Amy Meselson, New York, New York.
24
25       FOR RESPONDENT:               Yamileth G. Davila Office of
26                                     Immigration Litigation, United
27                                     States Department of Justice,
28                                     Washington, D.C.
29
30
31
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”),and upon

 3   consideration of the parties’ letter briefs submitted in

 4   response to this Court’s May 8, 2013 order, it is hereby

 5   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 6   GRANTED and the matter is REMANDED to the BIA to reopen the

 7   case    and   apply   former   INA   section   321(a)   in   a   manner

 8   consistent with our opinion of December 6, 2010 and the

 9   district court’s factual findings.*

10

11                                    FOR THE COURT:
12                                    Catherine O’Hagan Wolfe, Clerk
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29



              *
            For the reasons stated in her dissenting opinion of
       December 6, 2010, Judge Livingston would deny the
       petition for review.
                                          2